DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of after final response on 11/08/2021. Claims 11-12, 14-15 and 18-32 are currently pending with claims 1-10, 13 and 16-17 cancelled by the applicant.

Allowable Subject Matter
Claims 11-12, 14-15 and 18-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 11, recites the limitation “treating the plastic granulate with radiation producing a sterilizing effect to reduce the microbiologicals in the plastic granulate when the plastic granulate is in the pouch-shaped package”; the prior art of record, either singularly or in combination of, fails to anticipate the above limitation, the prior art has plastic pellets within a bag, but provides no motivation to sterilize the plastic pellets within a bag.
Claim 14, recites the limitation “supplying pellets of plastic granulate onto a planar inclined feeding wall of a hopper or slide with the pellets of the plastic granulate being dispersed from one another in a planar manner on the inclined feeding wall; treating the pellets of the plastic granulate with a least one of a radiation, a plasma .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        12/14/2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731